



Exhibit 10.1


RealNetworks, Inc. Executive MBO Plan - Section 16(b) Executive Officers
OBJECTIVE OF THE PLAN
The objective of the RealNetworks’ Executive MBO Plan is to reward participants
for their contribution to the company’s success and ensure market
competitiveness as we work to attract and retain high caliber talent.
RealNetworks has adopted this plan to reward high performance consistent with
our core business objectives. The Executive MBO Plan is administered under
RealNetworks’ 2005 Stock Incentive Plan, as amended and restated.
EFFECTIVE DATE
The effective date of the 2020 Executive MBO Plan is January 1, 2020 - December
31, 2020. Payout, if earned, will be made by no later than March 15, 2021.
PLAN METRICS
Total attainment for the target period is based on (i) contribution margin by
reportable segment (weighted at 75%), with a requirement that a threshold
revenue target be achieved, and (ii) strategic leadership and business
objectives (weighted at 25%).
Contribution margin is a non-GAAP measure that we define as operating income
(loss) and includes other income (expense) net, but excludes the impact of the
following: depreciation and amortization; acquisitions related intangible asset
amortization; fair value adjustments to contingent consideration liability;
stock-based compensation; restructuring and other charges; and foreign currency
gain (loss).
MBO PAYOUT MECHANICS
Any bonuses payable pursuant to the Plan may be payable in the form of cash or
fully vested equity, or a combination thereof.
Contribution Margin:
 
 
 
With a focus on maintaining fiscal responsibility, the financial portion of the
Plan is funded at $0.50 for every $1.00 of corporate contribution margin
overachievement of budget. Individual payouts are calculated as % funded
multiplied by individual bonus target multiplied by 75% weighting of financial
portion of Plan.
Payouts for contribution margin are dependent upon achieving a minimum of 95% of
corporate revenue budget.

TERMS AND CONDITIONS






--------------------------------------------------------------------------------





 
 
 
Executive MBO Plan calculations and payments are completed and made after the
end of the plan year with payout timing approximately 30 - 45 days after the
close of the plan year. In all circumstances, any payouts that are earned in the
plan period will be paid by March 15 of the following year, at the latest.



 
 
 
You must be in an eligible position on the first and last day of the month to
participate in the plan for that month.



 
 
 
Salary, eligible position changes and/or transfers from one eligible group to
another within a month will be based on status at the beginning of the month.
Changes after the first day of the month will be reflected in the next month.



 
 
 
In order to receive a payout from the plan you must be on the company’s payroll
as of the last day of the plan year and on the company’s payroll as of the date
the award is scheduled to be paid, subject to the following. If your employment
terminates due to your total and permanent disability or death, you or your
estate, still may, in the discretion of the Compensation Committee be eligible
to receive any payout that otherwise was earned.



 
 
 
Notwithstanding any other provision of the plan, the Compensation Committee may,
in its sole discretion, increase (other than for an officer), reduce or
eliminate a participant’s award at any time before it is paid, whether or not
calculated on the basis of pre-established performance goals or formulas.



 
 
 
The Compensation Committee has all power and discretion to interpret and
administer the plan, including (but not limited to) the power to determine who
is eligible for the plan and the size of any payouts.



 
 
 
The Compensation Committee may delegate all or any part of its powers under the
plan to the company’s chief executive officer or head of human resources, except
that such individual may not administer the plan with respect to participants
who are executive officers of the company. (For this purpose, an individual will
be considered an executive officer of the company if his or her role at the
company falls within the definition of “officer” under Rule 16a-1(f) promulgated
under the Securities Exchange Act of 1934, as amended.)



 
 
 
The Compensation Committee reserves the right to adjust targets/measurements
based on acquisition or disposition of businesses/assets.



 
 
 
The Section 162(m) Participants are the company’s chief executive officer, chief
financial officer, and any president or executive vice president.





